DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/13/2021 to claims 1, 61, 64, 67, 72 have been entered. Claims 8-11, 14, 15, 18-56, 58-60, 75, and 76 have been canceled. Claims 78-83 have been added. Claims 1-7, 12, 13, 16, 17, 57, 61-74, and 77-83 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. 
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jill Mello on 11/05/2021.

Amend the claims as follows:
Claim 1: Replace “stromal” with “fibroblast”.
Claim 67: Replace “stromal” with “fibroblast”.
Claim 80: Replace “stromal” with “fibroblast”.
Claim 81: Replace “stromal” with “fibroblast”.
Cancel claims 57, 65, 71, and 73.

Affidavit/Declaration
In view of the entered Examiner’s amendments above, the declaration under 37 CFR 1.132 filed 11/11/2021 is sufficient to preclude reconsideration of the claims over Chen et al. (WO 2014/011775A1; provided in the IDS dated 06/04/2018). 

Conclusion
Claims 1-7, 12, 13, 16, 17, 61-64, 66-70, 72, 74, and 77-83 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean C. Barron/Primary Examiner, Art Unit 1653